Citation Nr: 1143139	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as a nervous disorder and as loss of memory and sleeping problems).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty for training (ADUTRA) from February to August 1963 and from June 1968 to February 1969.  Thereafter, he served in the Puerto Rico Army National Guard until 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2007, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is of record.

In a February 2011 decision, the Board denied the Veteran's claims for service connection for a skin disorder, a disorder exhibited by loss of hair, and a cervical disorder, claimed as neck stiffness and intervertebral disc disorder.  At that time, the Board remanded his claim for service connection for a psychiatric disorder to the RO for further evidentiary development.


FINDING OF FACT

A preponderance of evidence is against a finding that the Veteran has a psychiatric disorder that had its clinical onset during active service or is otherwise related to active service.


CONCLUSION OF LAW

A psychiatric disorder (claimed as a nervous disorder and as loss of memory and sleeping problems) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In September 2006 and February 2011 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The September 2006 letter provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

As noted above, in February 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining his treatment records from the VA medical center (VAMC) in San Juan for the period from September 2006 to the present.  There has been substantial compliance with this remand, as his VAMC treatment records, dated from September 2006 to January 2011, were obtained.

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claim.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no credible evidence that psychiatric disability had its clinical onset or is otherwise related to active service.  The Board finds the duties to notify and assist have been met. 

I. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and a psychoses become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for a psychiatric disorder that he claims was incurred in service.  The Board finds that a clear preponderance of the evidence of record is against a finding that the Veteran has a psychiatric disorder that was incurred in or otherwise the result of his active military service.

Service treatment records do not reflect treatment for a psychiatric disorder, memory loss, or sleep difficulty.  Service examination reports dated in February and August 1963, December 1968, March and October 1985, and April 1990, do not describe a psychiatric abnormality.  In Reports of Medical History, dated in October 1985 and April 1990, the Veteran denied having or ever having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort.  

In March 1969, the Veteran submitted his initial claim for VA benefits for residuals of a fracture of the first toe of his left foot but did not mention a psychiatric disorder, nervousness, sleep difficulty, or memory loss.  An April 1969 VA examination report is not referable to complaints or diagnoses of, a psychiatric disorder, nervousness, sleep difficulty, or memory loss.

VA medical records, dated from March 1998 to January 2011, are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder, nervousness, memory loss, or sleep difficulty.  An April 1998 VA clinic record indicates that the Veteran complained of an abscess on the top of his head that hurt and said he was unable to sleep at night.  Ibuprofen and Flexeril were prescribed.  

September 2006 VA clinic records indicate that screening tests for posttraumatic stress disorder and a mood disorder were negative.

During his July 2007 personal hearing at the RO, the Veteran testified that he was seen at a VAMC for his nervous disorder.  He said that he was prescribed medication to help him sleep and for his nerves (see hearing transcript at pages 13-14).  He testified that his neck problem caused his nervous problem (Id. at 15).

The Veteran has contended that service connection should be granted for a psychiatric disorder, variously claimed as a nervous disorder, memory loss, and sleep difficulty.  However, VA and non-VA medical records, dated after the Veteran's separation from service, reveal no showing that he had a psychiatric disorder manifested by nervousness, memory loss, or sleep difficulty.  Furthermore, the Veteran has submitted no evidence to show that he currently has a psychiatric disorder manifested by nervousness, memory loss, or sleep difficulty.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a psychiatric disorder manifested by nervousness, memory loss, or sleep difficulty has been presented.  See Degmetich; Brammer; Rabideau v. Derwinski, 2 Vet. App. at 143. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as nervousness or sleep difficulty, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The psychiatric disability claimed by the Veteran is not the sort of common or readily observable condition that can be diagnosed by a layperson.  The Veteran is not competent to state that he had a psychiatric disability in service.  Further, the Veteran is not reporting a contemporaneous medical diagnosis of a disability in service.  Instead, he is reporting his own observations.  Moreover, his self-described psychiatric symptoms are not supported by a later diagnosis by a medical professional.  As the circumstances described in Davidson and Jandreau are not present in this case, it follows that the Veteran's statements do not establish the presence of psychiatric disability that is related to service.  

The Veteran is competent to describe his symptoms.  He has stated that he experienced nervousness, sleep difficulty, and memory loss during service and had nervousness, memory loss, and sleep difficulty, since that time.  The Board finds that his statements regarding this disorder and continuity of symptomatology are not credible.  Specifically, he evidently did not report these complaints to the VA physician who examined him in conjunction with his initial disability benefits claim in April 1969 or to subsequent service clinicians or VA clinic physicians from whom he sought treatment for other disorders, aside from the one mention, in April 1998, of having difficulty sleeping.  In his Reports of Medical History in 1985 and 1990, he specifically denied pertinent symptoms, including trouble sleeping and memory loss; if problems were truly persistent, it does not seem likely he would deny having or ever having had them.  The Veteran did not mention a psychiatric disorder at the time he originally claimed service connection for a toe injury in March 1969 and was aware of the compensation program.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). 

Furthermore, the lack of any documented treatment for a disorder manifested by nervousness, memory loss, and sleep difficulty in the nearly 45 years since the purported in-service events preponderates against a finding that he has had such a condition since service.  As such, the Veteran's contentions of having a psychiatric disorder with nervousness, memory loss, and sleep difficulty since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection). 

The Veteran has also provided inconsistent accounts of his treatment for the claimed disorder.  Specifically, during his July 2007 RO hearing, he said that he was treated for his nervous disorder at the VAMC and received prescribed medication to help him sleep and for his nerves.  However, as noted above, the VAMC records, dated through January 2011 do not reflect the presence of psychiatric disability or medication being prescribed to treat it.

Thus, the Veteran's accounts of his claimed psychiatric disorder with nervousness, memory loss, and sleep difficulty in service are so unreliable that their probative value is negligible. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the claim of service connection for a psychiatric disorder, and the appeal is denied.


ORDER


Service connection for a psychiatric disorder (claimed as a nervous disorder, and as loss of memory and sleeping problems) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


